DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This communication is in response to the amendment filed on March 4th, 2021. The rejections are as stated below:
	Claims 1, 2, 5-8, 10, 11, 13 and 15 are currently amended.
	Claims 16-20 are added.
	Claims 1-20 are currently pending in this application and have been examined. 


Acknowledgements
	Applicant has amended claim 7 to recite “identify an actionable keyword from the one or more keywords based on a predefined actionable keyword”. Accordingly, the claim objection of claim 7 is withdrawn. 

Applicant has amended claim 10 to recite “the merchant data for each merchant in the first set of merchants comprises”. Accordingly, the claim objection of claim 10 is withdrawn.

processor of a recommendation generating system, input data from at least one social networking platform in real-time”. Accordingly, the 112(f) interpretation of claim 1 is withdrawn.

Applicant has amended claim 2 to recite “determining, by the processor, a first set of merchants associated with at least one of products or services of interest for the user based on the context related information, the current location of the user, the merchant data, and the set of predefined rules; and determining, by the processor, relevance of each merchant in the first set of merchants based on the profile data”. Additionally, Applicant has amended claim 8 to recite an analogous combination of elements. Lastly, Applicant submits that support for the claimed subject matter of claims 2 and 8 can be found in the Specification of the Present Application at pg. 17, 1. 6-pg. 18, 1. 5, and pg. 9, 11. 5-8. 17. Accordingly, the 112(a) rejection of claims 2 and 8 are withdrawn.

Applicant has amended claims 5 and 11 to delete recitations of “using Natural Language Processing techniques”. Additionally, Applicant submits that claims 5, 6, 11 and 12 are fully described in the Present Application. Accordingly, the 112(a) rejection of claims 5, 6, 11 and 12 are withdrawn.

Applicant has amended claim 2 to recite “determining, by the processor, a first set of merchants associated with at least one of products or services of interest for the user based on the context related information, the current location of the user, the merchant data, and the set of predefined rules; and determining, by the processor, relevance of each merchant in the first set of merchants based on the profile data”. Additionally, Applicant has amended claim 8 to recite an analogous combination of elements. Lastly, Applicant submits that support for the claimed subject matter of claims 2 and 8 can be 

Applicant has amended claims 5 and 11 to delete recitations of “using Natural Language Processing techniques”. Additionally, Applicant submits that claims 5, 6, 11 and 12 are fully described in the Present Application. Accordingly, the 112(b) rejection of claims 5, 6, 11 and 12 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-6 and 16-20 are directed to a method, claims 7-12 are directed to a system, and claims 13-15 are directed to an article of manufacturer (see MPEP 2106.03). Claims 1, 7 and 13 are parallel in nature, therefore, the analysis will use claims 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “providing personalized recommendations in real-time”. 
Specifically, claim 1 (representative) recites receiving, input data in real-time, wherein input data is related to an update posted by a user; extracting, context related information from the input data, wherein the context related information comprises one or more keywords and at least one of a situation 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “providing personalized recommendations in real-time”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 1 is certain methods of organizing human activity because the method provides personalized recommendations to a user in real-time. Providing personalized recommendations to a user in real-time is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1, 7 and 13 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 7 and 13 include  a processor, a recommendation generating system, a social networking platform, a merchant database and a memory. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes the processor as at least one data processor for executing program components for executing user or system-generated business processes (Page 20, Lines 1-3); the recommendation generating system as it may include a processor 109, an input/output (I/O) interface 111 and a memory 113 (Page 10, Lines 1-2); the social networking platform as it may include, but is not limited to, Facebook®, Instagram®, Snapchat®, Pinterest®, LinkedIn®, Twitter®, and the like (Page 8, Lines 24-26); the merchant database as it may be implemented as fault-tolerant, relational, scalable, secure databases such as Oracle or Sybase (Page 22, Lines 19-20); and the memory as  RAM, ROM, etc., memory drives, removable disc drives, etc., and a drum, magnetic disc drive, magneto-optical drive, optical drive, Redundant Array of Independent Discs (RAID), solid-state memory devices, solid- state drives, etc. (Page 22, Lines 6-14). These descriptions of a processor, a recommendation generating system, a social networking platform, a merchant database and a memory demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 7 and 13 are directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the 
Dependent claims 2-6, 8-12, 14, 15, 17, 19 and 20 do not aid in the eligibility of independent claims 1, 7 and 13 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 7 and 13. Accordingly, claims 2-6, 8-12, 14, 15, 17, 19 and 20 are ineligible.
Dependent claims 16 and 18 further recite the additional element(s) of a display system, one or more computer interaction interface elements, a text message and a flash message. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-10 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chau et al. (US 2018/0114235 A1).

As per claim 1, Chau et al. (hereinafter “Chau”) discloses a method of providing personalized recommendations in real-time, the method comprising (Abstract): 
receiving, by a processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]) of a recommendation generating system (Abstract), input data from at least one social networking platform (¶0095 […For example, a consumer profile may be based upon data that is received, culled, collected, and/or derived from a variety of sources, such as a  in real-time, wherein input data is related to an update posted by a user on the at least one social networking platform (¶¶0104-0106 […a customer using TWITTER may broadcast tweets (i.e. input data) comprising hashtags and/or any other identifiers or keywords…); 
extracting, by the processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]), context related information from the input data, wherein the context related information comprises one or more keywords and at least one of a situation of the user or hashtag related information (¶¶0104-0106 […The hashtag, identifier, and/or keyword data (i.e. context related information) may be captured (e.g., via an API interfacing with Twitter, or being on a Twitter distribution list) and used to adjust offers associated with the hashtag, identifier, and/or keyword…]);
identifying, by the processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]), an actionable keyword from the one or more keywords based on a comparison with a predefined actionable keyword (¶0106 […The hashtag, identifier, and/or keyword data may be compared to criteria associated with the offer (i.e. a predefine actionable keyword)…The hashtag, identifier, and/or keyword data may also be evaluated to identify a customer's interests, hobbies, and/or preferences…] in view of ¶0111 [A real time system 108 may comprise hardware and/or software capable of adjusting the relevance of an item (e.g., a scored offer and/or merchant) based upon a variety of criteria... that the consumer is traveling…] (Examiner’s Note: The method of Chau may adjust the rankings of offers based upon a comparison of the hashtag, identifier, and/or keyword to a criteria. The criteria may be that the customer is traveling. Therefore, if the customer indicates via the hashtag, identifier, and/or keyword of a travel action the rankings will be correspondingly updated. This step in the method of Chau is comparable to identifying an actionable keyword from the one or more keyword based on a comparison with a predefined actionable keyword)); 
retrieving, by the processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]), profile data of the user (¶0095 […a consumer profile may be based upon data that is received, culled, collected, and/or derived from a variety of sources, such as a consumer's transaction history, data associated with or available via a consumer's social networking profile (e.g., a consumer's FACEBOOK profile), data associated with a customer's physical location, and/or other publicly and/or privately available sources of information about a consumer…]) and merchant data of each merchant of a plurality of merchants in real-time (Fig. 7; ¶¶0149-0150 […As shown, in various embodiments, a location of a merchant (or “merchant location”) may be compared to a location of a consumer (or “consumer location”) to determine whether the consumer may be a candidate for acquisition…] in view of ¶0238 […In various embodiments, multiple merchant locations may be distinguished or identified based upon a merchant name column 4002, a merchant zip code column 4004 and/or a merchant address column 4006…]), in response to identifying the actionable keyword (¶0106 in view of ¶0111), wherein the profile data is retrieved from the at least one social networking platform (¶0095 […a consumer profile may be based upon data that is received, culled, collected, and/or derived from a variety of sources, such as a consumer's transaction history, data associated with or available via a consumer's social networking profile (e.g., a consumer's FACEBOOK profile), data associated with a customer's physical location, and/or other publicly and/or privately available sources of information about a consumer…]) and the merchant data is retrieved from a merchant database associated with the recommendation generating system (Fig. 7; ¶¶0149-0150 […As shown, in various embodiments, a location of a merchant (or “merchant location”) may be compared to a location of a consumer (or “consumer location”) to determine whether the consumer may be a candidate for acquisition…] and ¶0238 […In various embodiments, multiple merchant locations may be distinguished or identified based upon a merchant name column 4002, a merchant zip code column 4004 and/or a merchant address column 4006…] in view of Abstract, ¶0108 […An item database 102 may also store information associated 
determining, by the processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]), a plurality of target merchants associated with at least one of products or services of interest for the user (¶¶0138-0142 […In other words, a CRV may describe a likelihood or probability that a consumer will be interested in a particular item (e.g., a merchant and/or an offer from a merchant)... a CRV matrix 500C may comprise CRVs for one or more consumers to one or more items (e.g., merchants, offers associated with one or more merchants)…]) based on the context related information (¶¶0138-0142 [… a CRV may be determined based on an item to item similarity and/or an item to item similarity value, a consumer transaction history, a demographic, a consumer profile, a size of wallet, social data, time and/or date information, consumer and/or merchant feedback] and ¶¶0104-0106 [In operation, social data may be used to determine how an item is displayed to a consumer or to modify a predetermined ranking…Rankings of offers may also be adjusted based on other types of social data such as customer broadcasts. For example, a customer using TWITTER may broadcast tweets comprising hashtags and/or any other identifiers or keywords…]), a current location of the user, the merchant data, and a set of predefined rules (Fig. 7; ¶¶0149-0150 […if a consumer location is within a particular distance of a merchant location (e.g., one or two miles), the consumer may be considered a candidate for acquisition…]); and
recommending, by the processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]), the target merchants to the user in real-time (¶0165 […a web client 112 may display…a location of one or more recommended or tailored merchants…] and ¶0200 […On the contrary, a normalized popularity score may inform a ranked list of items, including a ranked list of restaurants and merchants. For example, ranked list 1900 may include a normalized popularity score, and 

As per claim 2, Chau, as shown above, discloses the method of claim 1. Chau further discloses wherein determining the target merchants comprises (Abstract, ¶0104, ¶0165, ¶0168 and ¶0200): 
determining, by the processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]), a first set of merchants associated with at least one of products or services of interest for the user (¶¶0138-0142 […In other words, a CRV may describe a likelihood or probability that a consumer will be interested in a particular item (e.g., a merchant and/or an offer from a merchant)... a CRV matrix 500C may comprise CRVs for one or more consumers to one or more items (e.g., merchants, offers associated with one or more merchants)…]) based on the context related information (¶0106 […Rankings of offers may also be adjusted based on other types of social data such as customer broadcasts. For example, a customer using TWITTER may broadcast tweets comprising hashtags and/or any other identifiers or keywords…]), the current location of the user, the merchant data, and the set of predefined rules (Fig. 7; ¶¶0149-0150 […if a consumer location is within a particular distance of a merchant location (e.g., one or two miles), the consumer may be considered a candidate for acquisition…]); and 
determining, by the processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]), relevance of each merchant in the first set of merchants based on the profile data (¶¶0185-0189 […a plurality of total CRVs (or restaurants associated with total CRVs) may be ranked from greatest to least, least to greatest, etc. to form a table or list of restaurants 1600. List 1600 may rank a plurality of restaurants in order of relevance to a consumer…]). 

As per claim 3, Chau, as shown above, discloses the method of claim 1. Chau further discloses wherein the profile data comprises at least one of an interest of the user, a hobby of the user, an age of the user, a like of the user, a dislike of the user, a gender of the user, or a profession of the user (¶0095 […For example, a consumer profile may be based upon data that is received, culled, collected, and/or derived from a variety of sources, such as a consumer's transaction history, data associated with or available via a consumer's social networking profile (e.g., a consumer's FACEBOOK profile), data associated with a customer's physical location, and/or other publicly and/or privately available sources of information about a consumer…] in view of ¶0097 [With further regard to the types of data which may be contributed to a consumer profile...personal data (e.g., email addresses, physical addresses, phone numbers, age information, income information, expenses information, etc.), data associated with a consumer's status or mode of travel (e.g., vacation data, business data, personal data, airline data, lodging data, etc.), data associated with a consumer's favorite items (e.g., food, restaurants, groceries, electronics, music, gaming, clothing types, hobbies, fitness, etc.), and/or the like] and ¶0105 […company A may have a FACEBOOK page that a customer can “like”…]).

As per claim 4, Chau, as shown above, discloses the method of claim 1. Chau further discloses wherein the merchant data comprises at least one of merchant category code, type of products retailed by a merchant, offers provided by the merchant, location of the merchant, or name of the merchant (¶¶0149-0150 […a location of a merchant (or “merchant location”) may be compared to a location of a consumer (or “consumer location”)…], Fig. 10A; ¶0162 […a consumer, e.g., “Natasha,” may access her web client 112 to view one or more tailored offers (e.g., for offers related to merchants such as Merchant A, Merchant B, Merchant C…] and Fig. 37; ¶0235 […a merchant ID column 3702, a charge column 3704, a merchant name column 3706, a merchant zip code column 3708, a merchant address column 3710…] in view of ¶0108 […An item database 102 may also store information associated with one or more items, 

As per claim 7, the claim discloses substantially the same limitations, as claim 1, except claim 1 is directed to a process while claim 7 is directed to a system. The added element of “a memory” is also taught by Chau (¶0277). Therefore, claim 7 is rejected for the same rational over the prior art cited in claim 1.  

As per claim 8, the claim discloses substantially the same limitations, as claim 2, except claim 2 is directed to a process depending from claim 1 while claim 8 is directed to a system depending from claim 7. All limitations as recited have been analyzed and rejected with respect to claim 2, and do not introduce any additional narrowing of the scopes of the claims as analyzed.  Therefore, claim 8 is rejected for the same rational over the prior art cited in claim 2.  

As per claim 9, the claim discloses substantially the same limitations, as claim 3, except claim 3 is directed to a process depending from claim 1 while claim 9 is directed to a system depending from claim 7. All limitations as recited have been analyzed and rejected with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims as analyzed.  Therefore, claim 9 is rejected for the same rational over the prior art cited in claim 3.  

As per claim 10, the claim discloses substantially the same limitations, as claim 4, except claim 4 is directed to a process depending from claim 1 while claim 10 is directed to a system depending from claim 8. All limitations as recited have been analyzed and rejected with respect to claim 4, and do not 

As per claim 13, the claim discloses substantially the same limitations, as claim 1, except claim 1 is directed to a process while claim 13 is directed to an article of manufacturer. All limitations as recited have been analyzed and rejected with respect to claim 1, and do not introduce any additional narrowing of the scopes of the claims as analyzed.  Therefore, claim 13 is rejected for the same rational over the prior art cited in claim 1.  

As per claim 14, the claim discloses substantially the same limitations, as claim 3, except claim 3 is directed to a process depending from claim 1 while claim 14 is directed to an article of manufacturer depending from claim 13. All limitations as recited have been analyzed and rejected with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims as analyzed.  Therefore, claim 14 is rejected for the same rational over the prior art cited in claim 3.  

As per claim 15, the claim discloses substantially the same limitations, as claim 4, except claim 4 is directed to a process depending from claim 1 while claim 15 is directed to an article of manufacturer depending from claim 13. All limitations as recited have been analyzed and rejected with respect to claim 4, and do not introduce any additional narrowing of the scopes of the claims as analyzed.  Therefore, claim 15 is rejected for the same rational over the prior art cited in claim 4.  

As per claim 16, Chau, as shown above, discloses the method of claim 1. Chau further discloses wherein recommending the target merchants to the user (¶0165 and ¶0200) comprises causing, by the processor (¶0027 […a host server or other computing systems including a processor for processing digital a display system to display one or more computer interaction interface elements associated with the target merchants (Figs. 10A-C; ¶¶0163-0164 […Natasha may select an offer related to the merchant TARGET to review details related to the offer. In various embodiments, a consumer (e.g., Natasha) may “Like” or “Dislike” an item…a consumer may select an option, as shown, labeled “Add to my Card…] (Examiner’s Note: A display system to display in considered intended use).

As per claim 17, Chau, as shown above, discloses the method of claim 2. Chau further discloses wherein the target merchants (¶¶0138-0142 and ¶0146) are determined by the processor (¶0027 […a host server or other computing systems including a processor for processing digital data…]) from the first set of merchants (¶¶0138-0142 […In other words, a CRV may describe a likelihood or probability that a consumer will be interested in a particular item (e.g., a merchant and/or an offer from a merchant)…for example, that Dan is most likely to have an interest in the merchant SE2 (and/or offers from or recommendations for the merchant SE2), while he is less likely to have an interest in the merchant SE3, and least likely to have an interest in the merchant SE1... a CRV matrix 500C may comprise CRVs for one or more consumers to one or more items (e.g., merchants, offers associated with one or more merchants)…] and ¶0146 […A ranked list may be organized according to CRV value. For instance, merchants and/or offers associated with high CRVs may be displayed at the top of a list, while merchants and/or offers associated with lower CRVs may be displayed nearer the bottom of a list.]) based on the context related information (¶0106 […Rankings of offers may also be adjusted based on other types of social data such as customer broadcasts. For example, a customer using TWITTER may broadcast tweets comprising hashtags and/or any other identifiers or keywords…]), the current location of the user, the merchant data, the set of predefined rules (Fig. 7; ¶¶0149-0150 […if a consumer location is within a particular distance of a merchant location (e.g., one or two miles), the consumer may be considered a candidate for acquisition…]), and the relevance of the target merchants (¶¶0102-0104 […In various .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chau in view Register et al. (US 5,371,807).

As per claim 5, Chau, as shown above, discloses the method of claim 1. While Chau teaches wherein identifying the actionable keyword from the one or more keywords (¶0106 in view of ¶0111), Chau does not explicitly teach classifying, by the processor, a first set of keywords into a predefined category among a plurality of predefined categories, wherein the first set of keywords comprises at least one of, the one or more keywords or synonyms of the one or more keywords; comparing, by the processor, each of the keywords in the first set of keywords with the predefined actionable keyword corresponding to the predefined category; determining, by the processor, a relevancy score for each of the keywords in the first set of keywords based on the comparison; comparing each of the relevancy scores to a predefined threshold; -3-4814-0844-1817Atty. Dkt. No.: 047373-0417 determining that one of the keywords in the first set of keywords is one of the actionable keywords in response to determining that the relevancy score for the one of the keywords in the first set of keywords is greater than or equal to the predefined threshold.
However, in the field of text classification, Register et al. (hereinafter “Register”) teaches classifying, by a processor (Column 2, Lines 23-34 […a central processing unit…]), a first set of keywords into a predefined category among a plurality of predefined categories, wherein the first set of keywords comprises at least one of, a one or more keywords or synonyms of the one or more keywords (Column 5, Line 34 – Column 6, Line 9 [The list of recognized keywords extracted from the input text passed to the similarity measuring module 36 is used to calculate a numeric similarity score for each predefined category…The module 38 uses the category selection rule base 58 to select certain categories over other categories based on the list of recognized keywords and the list of deduced facts...]); 
comparing, by a processor (Column 2, Lines 23-34 […a central processing unit…]), each keyword in the first set of keywords with a predefined keyword corresponding to the predefined category (Column 5, Line 34 – Column 6, Line 9 [The list of recognized keywords extracted from the input text passed to the similarity measuring module 36 is used to calculate a numeric similarity score for each predefined category. Each score indicates how similar a given category is to the input text. The similarity measuring module 36 uses a knowledge base of keyword/category profiles 56 to determine the similarity score…]); 
determining, by a processor (Column 2, Lines 23-34 […a central processing unit…]), a relevancy score for each of the keywords in the first set of keywords based on the comparison (Column 5, Line 34 – Column 6, Line 9 […Once the similarity scores have been calculated…]); 
comparing each of the relevancy scores to a predefined threshold (Column 5, Line 34 – Column 6, Line 9 […Once the similarity scores have been calculated, a dynamic threshold is applied to all of the categories defined in the domain specific knowledge base 20…]); -3-4814-0844-1817Atty. Dkt. No.: 047373-0417 
determining that one of the keywords in the first set of keywords is one of the predefined keywords in response to determining that the relevancy score for the one of the keywords in the first set of keywords is greater than or equal to the predefined threshold (Column 5, Line 34 – Column 6, Line 23 […The categories whose similarity scores are above the threshold are compiled into a list and are passed to the next module or directly to the external application 24 (not shown), along with the list of extracted keywords and the list of deduced facts)… The module 38 uses the category selection rule base 58 to select certain categories over other categories based on the list of recognized keywords and the list of deduced facts] (Examiner’s Note: The method of Register compares a list of recognized keywords to a knowledge base of keyword/category profiles 56. If a similarity score is above a threshold a category list is compiled and passed to module 38. Module 38 may then determine a certain category based on the list of recognized keywords. The categories contain predefined keywords, therefore, by classifying it in a category the method of Register is determining that the keyword is one of the predefined keywords)).
The method of Register is applicable to the method of Chau as they share characteristics and capabilities, namely, they are directed to automated information recognition and analysis for business purposes. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the recommendation method, as taught by Chau with classifying, by the processor, a first set of keywords into a predefined category among a plurality of predefined categories, wherein the first set of keywords comprises at least one of, the one or more keywords or synonyms of the one or more keywords; comparing, by the processor, each of the keywords in the first set of keywords with the predefined actionable keyword corresponding to the predefined category; determining, by the processor, a relevancy score for each of the keywords in the first set of keywords based on the comparison; comparing each of the relevancy scores to a predefined threshold; -3-4814-0844-1817Atty. Dkt. No.: 047373-0417 determining that one of the keywords in the first set of keywords is one of the actionable keywords in response to determining that the relevancy score for the one of the keywords in the first set of keywords is greater than or equal to the predefined threshold, as taught by Register. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Chau in order to improve the accuracy of text classification (Chau: Abstract), Chau: Column 1, Lines 12-37). 

As per claim 11, the claim discloses substantially the same limitations, as claim 5, except claim 5 is directed to a process depending from claim 1 while claim 11 is directed to a system depending from claim 7. All limitations as recited have been analyzed and rejected with respect to claim 5, and do not introduce any additional narrowing of the scopes of the claims as analyzed.  Therefore, claim 11 is rejected for the same rational over the prior art cited in claim 5.  

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chau in view Register and Haruna et al. (US 2020/0097552 A1).

As per claim 6, Chau in view of Register, as shown above, discloses the method of claim 5. While Chau teaches wherein identifying the actionable keyword from the one or more keywords (¶0106 in view of ¶0111), Chau in view of Register do not explicitly teach updating, by the processor, the synonyms of a keyword to a predefined keyword in real-time, when the corresponding relevancy score is greater than or equal to the predefined threshold.
However, in the field of synonym determination, Haruna et al. (hereinafter “Haruna”) teaches updating, by a processor (Column 2, Lines 23-34 […a central processing unit…]), a synonym of one or more keywords to a predefined keyword in real-time, when the corresponding relevancy score is greater than or equal to the predefined threshold (¶0105 [Next, the CPU 11 determines whether the co-occurrence index (i.e. relevancy score) between the word Wi (i.e. predefined keyword) and the word Wj is equal to or more than the lower limit value (i.e. predefined threshold) L (S39)…On the other hand, when the co-occurrence index between the word Wi and the word Wj is equal to or more than the lower limit value L, 
The method of Haruna is applicable to the method of Chau in view of Register as they share characteristics and capabilities, namely, they are directed to automated information recognition and analysis for business purposes. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the recommendation method, as taught by Chau in view of Register with updating, by a processor, the synonyms of a keyword to a predefined keyword in real-time, when the corresponding relevancy score is greater than or equal to the predefined threshold, as taught by Haruna. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Chau in view of Register in order to improve the determination accuracy of synonyms while reducing the amount of data and the amount of human work (Haruna: ¶0006). 

As per claim 12, the claim discloses substantially the same limitations, as claim 6, except claim 6 is directed to a process depending from claim 5 while claim 12 is directed to a system depending from claim 11. All limitations as recited have been analyzed and rejected with respect to claim 6, and do not introduce any additional narrowing of the scopes of the claims as analyzed.  Therefore, claim 12 is rejected for the same rational over the prior art cited in claim 6.  

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chau in view Gutnik et al. (US 2019/0205942 A1 [previously recited]).

As per claim 18, Chau, as shown above, discloses the method of claim 1. While Chau teaches recommending the target merchants to the user in real-time (¶0165 and ¶0200) and displaying the merchants to the customer (¶0146), Chau does not explicitly teach causing, by the processor, at least one of: a text message, a notification, or a flash message, to be sent to the user.
However, in the field of item recommendations, Gutnik et al. (hereinafter “Gutnik”) teaches causing, by a processor (¶0122 […processor 1902…]), at least one of: a text message, a notification, or a flash message, to be sent to the user (¶0030 […The social-networking system may send a recommendation 110 in the form of a notification or message to the client system of the user…]).
The method of Gutnik is applicable to the method of Chau as they share characteristics and capabilities, namely, they are directed to item recommendations. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the recommendation method, as taught by Chau with causing, by the processor, at least one of: a text message, a notification, or a flash message, to be sent to the user, as taught by Gutnik. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Chau in order to enhance a user’s interaction (Gutnik: ¶0094), provide recommendations more efficiently and reduce the requisite processing power by reducing the number of catalog items the user must look at before deciding to order a catalog item (Gutnik: ¶0036). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chau in view and Haruna. 

As per claim 19, Chau, as shown above, discloses the method of claim 1. While Chau teaches determining an actionable keyword, before determining the target merchants associated with at least one Chau does not explicitly teach determining, by the processor, a synonym of the actionable keyword; and updating, by the processor, the actionable keyword to include the synonym. 
However, in the field of synonym determination, Haruna teaches determining, by a processor, a synonym of the actionable keyword; and updating, by a processor, the actionable keyword to include the synonym (¶0105 [Next, the CPU 11 determines whether the co-occurrence index between the word Wi and the word Wj is equal to or more than the lower limit value L (S39)…On the other hand, when the co-occurrence index between the word Wi and the word Wj is equal to or more than the lower limit value L, the CPU 11 registers a set of the word Wi and the word Wj in the related word correspondence table 28…] and ¶0126 [When the lower limit value of word co-occurrence index and the number of times of application of attribute relationship are set, the CPU 11 searches for a synonym candidate for a certain word in the synonym dictionary update processing of FIG. 10. Then, the CPU 11 presents the synonym candidate for the certain word to the user 3 by displaying the synonym search result screen 219 on the display screen 201 in the processing of S53 of FIG. 13. An identification number 220 for identifying a set of a certain word and a synonym candidate, and a display column 221 and a display column 222 of a set of a word and a synonym candidate are displayed in the synonym search result screen 219]).
The motivation for making this modification to the teachings of Chau in view of Haruna is the same as that set forth above, in the rejection of claim 6.

As per claim 20, Chau in view of Haruna, as shown above, teach the method of claim 19. Chau further teaches wherein the target merchants (¶¶0138-0142 […In other words, a CRV may describe a likelihood or probability that a consumer will be interested in a particular item (e.g., a merchant and/or an offer from a merchant)…for example, that Dan is most likely to have an interest in the merchant SE2 (and/or offers from or recommendations for the merchant SE2), while he is less likely to have an interest based on the context related information (¶0106 […Rankings of offers may also be adjusted based on other types of social data such as customer broadcasts. For example, a customer using TWITTER may broadcast tweets comprising hashtags and/or any other identifiers or keywords…]), the current location of the user, the merchant data, the set of predefined rules (Fig. 7; ¶¶0149-0150 […if a consumer location is within a particular distance of a merchant location (e.g., one or two miles), the consumer may be considered a candidate for acquisition…]), and the actionable keyword (¶0106 […The hashtag, identifier, and/or keyword data may be compared to criteria associated with the offer…] in view of ¶0111 [A real time system 108 may comprise hardware and/or software capable of adjusting the relevance of an item (e.g., a scored offer and/or merchant) based upon a variety of criteria... that the consumer is traveling…] (Examiner’s Note: The method of Chau may adjust the rankings of offers based upon a comparison of the hashtag, identifier, and/or keyword to a criteria. The criteria may be that the customer is traveling. Therefore, if the customer indicates via the hashtag, identifier, and/or keyword of a travel action the rankings will be correspondingly updated. This step in the method of Chau is comparable to identifying an actionable keyword from the one or more keyword based on a comparison with a predefined actionable keyword)).


Response to Arguments
35 USC § 101
on March 4th, 2021 with respect to claims 1-20 in regards to the 35 USC § 101 directed to non-statutory subject matter have been fully considered but they are not persuasive.
Step 2A, Prong One:
Applicant argues in substance on pages 17-20 of the Remarks that “As shown below, according to the two-part subject matter eligibility framework articulated in Alice Corporation Pty. Ltd. V CLS Bank International ("Alice") and set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., independent claims 1, 7, and 13 are not directed to an abstract idea…These are specific, well-defined, computerized processes through which information (input data) is received by a processor from at least one social networking platform, and information (target merchants) is recommended to a user. These computerized processes are not merely commercial interactions...The guidance provides an example of a commercial interaction as being an "activity that involves multiple people." Independent claims 1, 7, and 13 are not limited to such activities, and thus do not recite commercial interactions (according to the U.S.P.T.O.)...The claims of the Present Application are not akin to any of these examples. For example, the "method of providing personalized recommendations in real-time" recited in independent claim 1 does not use advertising as currency, does not relate to price optimization, and does not structure a marketing company, and thus does not recite a commercial interaction (according to the U.S.P.T.O.)…the claims of the Present Application are not akin to any of these examples. For example, the "method of providing personalized recommendations in real-time" recited in independent claim 1 is not premised on a relationship between a customer and a store, and thus does not recite a commercial interaction (according to the U.S.P.T.O.).” 
Examiner respectfully disagrees. As explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas. According to the 2019 PEG, the question of whether a claim 
As noted above, the claims recite the abstract idea of “providing personalized recommendations in real-time”. This is an abstract idea because it is a concept of an advertising, marketing or sales activities or behavior, which makes it a method of organizing human activity (i.e., one of the groups of abstract ideas enumerated in Section I of the 2019 PEG). Applicant recites on pages 18-19 of the Remarks “Independent claim 1 has been amended to recite, in part, "receiving, by a processor of a recommendation generating system, input data from at least one social networking platform in real-time," "extracting, by the processor, context related information from the input data," "identifying, by the processor, an actionable keyword from the one or more keywords based on a comparison with a predefined actionable keyword," "retrieving, by the processor, profile data of the user and merchant data of each merchant of a plurality of merchants in real-time," "determining, by the processor, a plurality of target merchants associated with at least one of products or services of interest for the user based on the context related information, a current location of the user, the merchant data, and a set of predefined rules," and "recommending, by the processor, the target merchants to the user in real-time" (emphasis added)”. Examiner notes, Applicants “processor” and “recommendation generating system” are directed to the additional elements, however, under Step 1A, Prong 1 of 35 USC § 101 the claims are analyzed to determine if the claims recite an abstract idea. Therefore, the recitation of a “processor” and “recommendation generating system” are analyzed under step Step 2A, Prong 2 and Step 2B, Prong 2 of products or services of interest for the user based on the context related information, a current location of the user, the merchant data, and a set of predefined rules. Therefore, it is fair by the examiner to indicate that these limitations are directed to an abstract idea that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG. Additionally, the amended independent claims 1, 7 and 13 recite providing personalized recommendation in real-time between a user and one or more merchants, thus, exemplifying an “activity that involves multiple people” and “a relationship between a customer and a store.” Lastly, Applicant recites on pages 25-26 of the Remarks that the “processor 109 may determine one or more merchants 105 including at least one of products or services of interest for the user 101 based on the context related information, current location of the user 101, the merchant data, and a set of predefined rules.” and “merchant determining module 229 may further filter the first set of merchants 105 such that, the first set of merchants 105 include the merchants 105 who deal with products and services related to restaurants/food outlets, shopping, and reading.” which is an indication that the claims recite a sales activity. Accordingly, with regarding to Step 2A, Prong One of the USPTO’s 2019 Guidance for Determining Subject Matter Eligibility, Examiner maintains the amended claims recites a judicial exception.

Step 2A, Prong Two:
Additionally, the Applicant submits on page 21 that “the Applicant's specification describes technical improvements which solve a problem with existing technology…Therefore, the present disclose provides personalized recommendation to the user based on situation of the user, thereby improving the user experience. Further, the present disclosure also improves visibility of the one or more merchants who are situated in low visibility areas such as interior roads, since the one or more merchants are shortlisted based on the prediction of user interests and proximity of the one or more merchants to the location of the user.” and argues in substance on pages 22-23 of the Remarks that “As stated above, the 
Examiner respectfully disagrees. As recited in the above rejection, in Step 2A – Prong Two, the claims were analyzed to identify whether there were any additional elements recited in the claim beyond the judicial exception(s) and evaluated those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
Examiner notes that the limitations using a processor, at least one social networking platform, a merchant database and a recommendation generating system to provide corresponding recommendation Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018)”). This is accomplished by receiving information, extracting information, identifying information, determining information and recommending information. Claims 1, 7, 13, 16 and 18 include additional elements such as a processor, a recommendation generating system, a social networking platform, a merchant database, a memory, a display system, one or more computer interaction interface elements, a text message and a flash message. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract a processor, at least one social networking platform, and a merchant database to implement the abstract idea (i.e. providing personalized recommendations in real-time) and are not directed to improving the existing technological process. Accordingly, Examiner maintains the claims, individually and in combination, do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B:
Applicant submits on page 23 of the Remarks that “the claims provide a technical improvement for the reasons discusses above and therefore add significantly more to the claims.”
Examiner respectfully disagrees. The instant claims are not directed to improving "the existing technological process". The claims do not recite generic components operating in an unconventional manner to achieve an improvement in computer functionality or the non-conventional and non-generic arrangement of known, conventional pieces to improve a technical process. These arguments are directed to the improvement of the abstract idea (i.e. “providing personalized recommendations in real-time”) and are not directed to a problem specifically arising in the realm of computers or networks as the current invention address a business challenge that is not particular to the Internet/technology. Additionally, considered as an ordered combination, the computer components of Applicant’s method add nothing Alice, 573 U.S. at 225-26. Lastly, it is noted that receiving or transmitting data over a network, e.g., using the Internet to gather data is considered to be well-understood, routine, and conventional computer functions (see MPEP 2106.05), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP 2106.05), and claims reciting new abstract ideas for which there is no prior art (i.e., an "inventive concept" or novelty) is not the test for patent eligibility (see MPEP 2106.05). Accordingly, Examiner maintains the additional elements are merely being used to apply the abstract idea to a technological environment and the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action of claims 1-20 are maintained. 

35 USC § 102/103
Applicant’s arguments filed on March 4th, 2021 with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0192942 A1 (Luo) discloses As new application resources will arrive at the application resource library, after the application resource library is updated, the synonym list also needs to be updated synchronously. When the new application resource is added, determine whether the name of the new application resource is a synonym of the first search term, that is, and determine whether the number of same words in the name of the new application resource and the first search term is greater than a preset threshold. If yes, the name of the new application resource is added to the synonym list.
US 2019/0164214 A1 (Chang et al.) discloses an analysis cycle to determine interest merchants may include selecting a seed merchant relevant to a topic interest, identifying consumers that have completed a transaction with the seed merchant to generate a list of identified consumers, determining merchants visited by the identified consumers, scoring all the merchants based on network connectivity, activity, and merchant over-index, updating the seed merchant in response to the list of scored merchants relative to a scoring threshold, and scoring the list of identified consumers based on the number of distinct merchants in transaction and over-indexing.
Reference U of the Notice of Reference Cited (Yazdanfar, Nazpar, and Alex Thomo) discloses this ability becomes important in our Twitter recommendation system because users tend to retweet URLs constantly. Intuitively, a neighborhood approach produces recommendations based on correlations between either pairs of items or pairs of users. In an item-based approach, the preference prediction (of a user for an unknown item) is based on the ratings of similar items by the same user, while in a user-based approach, the preference prediction is based on the ratings of similar users for the same item.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HANI KAZIMI whose telephone number is (571)272-2865.  The examiner can normally be reached on M-F: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

Respectfully submitted, 

/O.H.K./Examiner, Art Unit 3625 

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625